Citation Nr: 0827822	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-14 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition.

2.  Entitlement to service connection for a left ankle 
condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
shin splints.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
shin splints.


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for right and left ankle 
conditions and seeks to reopen claims of entitlement to 
service connection for right and left shin splints.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).

A review of the claims folder reveals that the veteran was 
granted Social Security Disability Insurance benefits due, in 
part, to his chronic ankle instability and bilateral knee 
osteoarthritis.  However, the records regarding this grant of 
benefits have not been associated with the claims folder and 
the record contains no indication that any attempt was made 
to obtain the veteran's complete Social Security 
Administration (SSA) record.  Because SSA records are 
potentially relevant to the Board's determination, VA is 
obliged to attempt to obtain and consider those records.  
38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2007); see also Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This appeal must be remanded to obtain 
the veteran's complete SSA record.

The Board notes that in July 2008 the veteran, via his 
representative, submitted new evidence in the form of a 
Social Security Administration, Administrative Law Judge 
decision regarding a partially favorable decision.  This 
evidence was received after the issuance of the last 
supplemental statement of the case and without a waiver of 
consideration by the agency of original jurisdiction, the RO.  
As the case must be remanded to obtain SSA records, the RO 
will have an opportunity to issue a supplemental statement of 
the case which considers the SSA records and administrative 
decision.

The record shows that the RO, in a rating decision dated in 
March 1996, denied service connection for bilateral leg pain 
finding that the veteran's medical records did not reveal any 
chronic bilateral leg condition and no evidence that a 
bilateral leg condition was incurred in service.  During the 
course of this appeal, the veteran was not provided a notice 
letter informing him of the bases for the prior denial and 
the evidence needed to reopen this claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  As such, this issue must, 
unfortunately, be remanded.  

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from December 2007 to the present.


Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter must also state the basis of 
the prior denial (March 1996) and 
indicate what evidence is necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient. 

2.  Obtain VA medical treatment records, 
if any, pertaining to the veteran that 
are dated from December 2007 to the 
present.  Also attempt to obtain any 
other evidence that is identified as 
relevant by the veteran provided that the 
necessary authorization forms are 
completed.  

3.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the veteran must be informed in 
writing.

4.  Readjudicate the claims on appeal in 
light of all pertinent evidence (to 
include that submitted directly to the 
Board) and all pertinent legal authority 
then in effect and issue the veteran and 
his representative a SSOC.  After 
allowing an appropriate time for 
response, if one or more of the claims 
remains denied, the claim(s) should then 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





